In The

                               Court of Appeals

                   Ninth District of Texas at Beaumont

                             __________________

                             NO. 09-20-00278-CR
                             NO. 09-20-00279-CR
                             __________________

                         TAMASHA FUNT, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

__________________________________________________________________

               On Appeal from the 252nd District Court
                       Jefferson County, Texas
                 Trial Cause Nos. 17-27248, 17-27225
__________________________________________________________________

                         MEMORANDUM OPINION

      Pursuant to plea bargain agreements, appellant Tamasha Funt pleaded guilty

to aggravated robbery and credit card abuse. In cause number 17-27248, the trial

court found the evidence sufficient to find Funt guilty of aggravated robbery, but

deferred further proceedings, placed Funt on community supervision for ten years,

and assessed a $1000 fine. In cause number 17-27225, the trial court found the

evidence sufficient to find Funt guilty of credit card abuse, but deferred further


                                        1
proceedings, placed Funt on community supervision for five years, and assessed a

$500 fine.

      Subsequently, the State filed motions to revoke Funt’s community

supervision. In both cases, Funt pleaded “true” to violating the terms of the

community supervision order. After conducting an evidentiary hearing, the trial

court found the evidence was sufficient in both cases to find that Funt violated the

terms of her community supervision. In cause number 17-27248, the trial court

revoked Funt’s community supervision, found Funt guilty of aggravated robbery,

and assessed punishment at eight years of confinement. In cause number 17-27225,

the trial court revoked Funt’s community supervision, found Funt guilty of credit

card abuse, and assessed punishment at eighteen months of confinement. The trial

court ordered the sentences to run concurrently.

      Funt’s appellate counsel filed Anders briefs that present counsel’s

professional evaluation of the records and concludes the appeals are frivolous. See

Anders v. California, 386 U.S. 738 (1967); High v. State, 573 S.W.2d 807 (Tex.

Crim. App. 1978). On July 23, 2021, we granted an extension of time for Funt to file

pro se briefs. We received no responses from Funt.

      We have reviewed the appellate records, and we agree with counsel’s

conclusion that no arguable issues support the appeals. Therefore, we find it

unnecessary to order appointment of new counsel to re-brief the appeals. Cf. Stafford

                                         2
v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991). We affirm the trial court’s

judgments. 1

      AFFIRMED.

                                                  _________________________
                                                     W. SCOTT GOLEMON
                                                         Chief Justice


Submitted on September 28, 2021
Opinion Delivered October 6, 2021
Do Not Publish

Before Golemon, C.J., Horton and Johnson, JJ.




      1
        Funt may challenge our decision in these cases by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                         3